OPINION — AG — ** TRAVEL EXPENSES — FREE FAIR BOARD — REIMBURSEMENT ** (1) THERE IS 'NO' AUTHORITY FOR THE PAYMENT FROM PUBLIC FUNDS OF A COUNTY OR A COUNTY FREE FAIR ASSOCIATION OPERATING UNDER 2 Ohio St. 104 [2-104](A) — 2 Ohio St. 104 [2-104](M) OF ANY TRAVELING EXPENSES, PER DIEM, COMPENSATION FOR ATTENDANCE ON MEETINGS, OR SALARY OR COMPENSATION FOR SERVICES, OF A MEMBER OF THE BOARD OF DIRECTORS OF SUCH A ASSOCIATION. (2) NEITHER A MEMBER OF THE BOARD OF DIRECTORS OF A COUNTY FREE FAIR ASSOCIATION OPERATING UNDER 2 Ohio St. 104 [2-104](A) — 2 Ohio St. 104 [2-104](M), NOT AN EMPLOYEE OF SUCH ASSOCIATION, IS PRECLUDED BY LAW, FROM PARTICIPATING IN OR RECEIVING AWARDS OR PREMIUMS ON LIVESTOCK, POULTRY, AGRICULTURAL, HORTICULTURAL OR DAIRY PRODUCTS, OR ANY OTHER EXHIBITS OWNED AND PRESENTED BY SUCH MEMBER OR EMPLOYEE. (CONFLICT OF INTEREST, TRAVEL, COUNTY OFFICER) CITE: 2 Ohio St. 104 [2-104](C), 2 Ohio St. 104 [2-104](D), 2 Ohio St. 104 [2-104](G), 2 Ohio St. 104 [2-104](I) (JAMES C. HARKIN)